--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of the 10th day of November, 2008 (the “Effective Date”),
by and among AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP LP, a Maryland
limited partnership (“Borrower”), AMERICAN CAMPUS COMMUNITIES, INC., a Maryland
corporation (“Parent Guarantor”), THE OTHER ENTITIES LISTED ON THE SIGNATURE
PAGES HEREOF AS GUARANTORS (the “Subsidiary Guarantors”; the Parent Guarantor
and the Subsidiary Guarantors are hereinafter referred to collectively as the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the “Administrative Agent”) for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Guarantors, Administrative Agent and the Lenders then parties
thereto entered into that certain First Amended and Restated Credit Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to First
Amended and Restated Credit Agreement dated as of May 16, 2008 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
 
WHEREAS, Borrower has further requested that the Administrative Agent and the
Lenders amend the covenant in Section 5.02(g) of the Credit Agreement to allow
the aggregate amount of Cash dividends or distributions to exceed 100% of Funds
From Operations; and
 
WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement subject to the execution and delivery by Borrower and
Guarantors of this Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 
1.           Definitions. All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
 
2.           Modification of the Credit Agreement. Borrower, the Lenders and
Administrative Agent do hereby modify and amend the Credit Agreement as follows:
 
  (a)    By deleting subsection (i) of Section 5.02(g) of the Credit Agreement
in its entirety and inserting in lieu thereof the following:  “(i) no Default or
Event of Default shall have occurred and be continuing at the time of
declaration or payment thereof and the aggregate amount of such Cash dividends
or distributions, together with the aggregate amount of Cash dividends or
distributions made during the applicable period pursuant to the immediately
following clause (ii), (A) do not exceed 115% of Funds From Operations for the
current four fiscal quarter periods of Parent Guarantor ending September 30,
2008 and December 31, 2008, (B) do not exceed 110% of Funds From Operations for
the current four fiscal quarter period of Parent Guarantor ending March 31,
2009, (C) do not exceed 100% of Funds from Operations during any other four
consecutive fiscal quarters of the Parent Guarantor thereafter, and (D) do not
exceed 100% of Funds From Operations during any one fiscal quarter for the
fiscal quarters of the Parent Guarantor ending on December 31, 2008 and March
31, 2009,”
 

--------------------------------------------------------------------------------


 
3.           References to Credit Agreement. All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement, as modified and amended herein.
 
4.           Acknowledgment of Borrower and Guarantors. Borrower and Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein or in any other documents delivered in connection herewith,
remain in full force and effect and constitute the valid and legally binding
obligation of Borrower and Guarantors, as applicable, enforceable against
Borrower and Guarantors in accordance with their respective terms, and that the
execution and delivery of this Amendment and any other documents in connection
therewith do not constitute, and shall not be deemed to constitute, a release,
waiver or satisfaction of Borrower’s or Guarantors’ obligations under the Loan
Documents.
 
5.           Representations and Warranties. Borrower and Guarantors represent
and warrant to Administrative Agent and the Lenders as follows:
 
  (a)           Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Borrower or any of the Guarantors
is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or any of the Guarantors, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, the Borrower or
any of the Guarantors or any of their respective properties or to which the
Borrower or any of the Guarantors is subject, and (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of the Borrower or any of the Guarantors, other
than the liens and encumbrances created by the Loan Documents.
 
  (b)           Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
 
  (c)           Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.
 
  (d)           Reaffirmation. Borrower and Guarantors reaffirm and restate as
of the date hereof each and every representation and warranty made by the
Borrower, the Guarantors and their respective Subsidiaries in the Loan Documents
or otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.
 
2

--------------------------------------------------------------------------------


 
6.           Modification Fee. The Borrower shall pay a modification fee (the
“Modification Fee”) in the amount of $10,000.00 on the Effective Date of this
Amendment to each Lender that has approved this Amendment as of the Effective
Date hereof by executing the applicable signature page attached hereto.
 
7.           No Default. By execution hereof, the Borrower and Guarantors
certify that Borrower and each of the Guarantors is and will be in compliance
with all covenants under the Loan Documents after the execution and delivery of
this Amendment, and that no Default or Event of Default has occurred and is
continuing.
 
8.           Waiver of Claims. Borrower and Guarantors acknowledge, represent
and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loan or with respect
to any acts or omissions of Administrative Agent or any Lender Party, or any
past or present officers, agents or employees of Administrative Agent or any
Lender Party, and each of such Persons does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.
 
9.           Ratification. Except as hereinabove set forth, all terms, covenants
and provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.
 
10.         Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the Effective Date upon (a) the execution and delivery of
this Amendment by Borrower, Guarantors, Administrative Agent and the Required
Lenders, and (b) the payment of the Modification Fee to each Lender that has
executed this Amendment as of the Effective Date. The Borrower will pay the
reasonable fees and expenses of Administrative Agent in connection with this
Amendment.
 
11.         Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
 
12.         Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
3

--------------------------------------------------------------------------------


 
13.         MISCELLANEOUS. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
[Signatures begin on next page.]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
 

 
BORROWER:
         
AMERICAN CAMPUS COMMUNITIES
OPERATING PARTNERSHIP LP, a
Maryland limited partnership
           
By:
AMERICAN CAMPUS COMMUNITIES
HOLDINGS LLC, a Maryland limited
liability company, its general partner
               
By:
AMERICAN CAMPUS
COMMUNITIES, INC., a Maryland
corporation, its sole member
                   
By:
         
Name:
         
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
5

--------------------------------------------------------------------------------


 

 
GUARANTORS:
         
AMERICAN CAMPUS COMMUNITIES, INC.
             
By:
     
Name:
     
Title:
           
AMERICAN CAMPUS COMMUNITIES
HOLDINGS LLC
           
By:
AMERICAN CAMPUS COMMUNITIES,
INC., its sole member
               
By:
       
Name:
       
Title:
               
RAP STUDENT HOUSING PROPERTIES LLC
             
By:
     
Name:
     
Title:
               
RSVP–ACT, LLC
           
By:
RAP STUDENT HOUSING PROPERTIES
LLC, its sole member
               
By:
       
Name:
       
Title:
               
TITAN INVESTMENTS II LLC
             
By:
     
Name:
     
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
6

--------------------------------------------------------------------------------



 

               
AMERICAN CAMPUS–TITAN II, LLC
             
By:
RSVP–ACT, LLC, its managing member
                 
By:
RAP STUDENT HOUSING
PROPERTIES LLC, its sole member
                     
By:
         
Name:
         
Title:
                   
ACT–VILLAGE AT TEMPLE LLC
             
By:
AMERICAN CAMPUS–TITAN II, LLC, its
sole member
                 
By:
RSVP–ACT, LLC, its managing member
                     
By:
RAP STUDENT HOUSING
PROPERTIES LLC, its sole
member
                       
By:
           
Name:
           
Title:
                   
RFG CAPITAL GROUP, LLC
             
By:
RAP STUDENT HOUSING PROPERTIES
LLC, its sole member
               
By:
 
     
Name:
 
     
Title:
 
 

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
7

--------------------------------------------------------------------------------


 

 
RFG CAPITAL MANAGEMENT PARTNERS,
L.P.
           
By:
RAP STUDENT HOUSING PROPERTIES
LLC, its general partner
                 
By:
       
Name:
       
Title:
                 
RFG–CMP THE VILLAGE ON UNIVERSITY
LLC
             
By:
RFG CAPITAL MANAGEMENT
PARTNERS, L.P., its sole member
                 
By:
RAP STUDENT HOUSING
PROPERTIES LLC, its general
partner
                   
By:
         
Name:
         
Title:
                 
SHP–THE VILLAGE ON UNIVERSITY LLC
               
By:
     
Name:
     
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]


 
8

--------------------------------------------------------------------------------

 
 

 
RFG–CMP THE VILLAGE AT SCIENCE
DRIVE, LLC
           
By:
RFG CAPITAL MANAGEMENT
PARTNERS, L.P., its sole member
               
By:
RAP STUDENT HOUSING
PROPERTIES LLC, its general
partner
                   
By:
         
Name:
         
Title:
                 
SHP–THE VILLAGE AT SCIENCE DRIVE, LLC
           
By:
     
Name:
     
Title:
                 
RFG–CMP ACT LLC
           
By:
     
Name:
     
Title:
                 
SHP–ACT LLC
           
By:
     
Name:
     
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
9

--------------------------------------------------------------------------------

 
 

             
AMERICAN CAMPUS–TITAN LLC
     
By:
SHP–ACT LLC, its managing member
         
By:
       
Name:
       
Title:
                 
ACT–VILLAGE AT FRESNO STATE, LLC
     
By:
AMERICAN CAMPUS–TITAN LLC, its
sole member
         
By:
SHP–ACT LLC, its managing
member
             
By:
         
Name:
         
Title:
                 
ACC OP SWEET HOME LLC
     
By:
     
Name:
     
Title:
                 
ACC OP (VILLAGE AT NEWARK) LLC
     
By:
     
Name:
     
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
10

--------------------------------------------------------------------------------


 

           
LENDERS:
             
KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent,
Swing Line Bank and Issuing Bank
             
By:
     
Name:
     
Title:
               
DEUTSCHE BANK TRUST COMPANY AMERICAS
             
By:
     
Name:
     
Title:
               
By:
     
Name:
     
Title:
               
CITICORP NORTH AMERICA, INC.
         
By:
     
Name:
     
Title:
                JPMORGAN CHASE BANK, N.A.              
By:
     
Name:
     
Title:
   

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
11

--------------------------------------------------------------------------------


 

           
PNC BANK, NATIONAL ASSOCIATION
             
By:
     
Name:
     
Title:
               
BANK OF AMERICA, N.A.
   
(including as successor to LaSalle Bank
National Association)
             
By:
     
Name:
     
Title:
   

 

 
12
 